Title: To James Madison from Paul Cuffe, 16 June 1813
From: Cuffe, Paul
To: Madison, James


Westport 6 mo 16 1813
The memorial and petition of Paul Cuffe, of Westport in the State of Massachusetts, respectfully sheweth; That your Memorialist actuated by motives which he conceives are dictated by that philanthrophy, which is the offspring of christian benevolence, is induced to ask the patronage of the Government of the United States, in affording aid in execution of a plan which he cherishes a hope may ultimately prove beneficial to his brethren of the African race within their native climate.
In order to give a complete view of the object in contemplation, it may not be considered trespassing too much on your time to premise some of the leading circumstances which have led to the present application. Your memorialist being a descendant of Africa, and early instructed in habits of sobriety and industry, has gratefully to acknowledge the many favors of a bountiful Providence, both in preserving him from many of the Evils which the people of his colour, too often have fallen into; and also, by blessing his industry with such a portion of the comforts of life, as to enable him in some degree not only to commiserate but to relieve the sufferings of his fellow creatures, and having Early found implanted in his heart the principles of Equity and justice, he could but view the practice of his brethren of the African race, in selling their fellow creatures into a state of slavery for life, as very inconsistent with that divine principle; and in his maturer age having been greatly interested in the abundant labour of many pious individuals both in this country and in England, to produce a termination of the wrongs of Africa, by prohibiting the slave trade, and also to improve the condition of the degraded inhabitants of the land of his ancestors, he conceived it a duty incumbant on him as a faithful Steward of the mercies he had received, to give up a portion of his time and his property in visiting that country, and affording such means as might be in his power to promote the improvement and civilization of the Africans.
Under these impressions he left his family and with a sacrifice of both time and money visited Sierra Leone, and there gain’d such information of the country and its inhabitants as enabled him to form an opinion of many improvements that appeared to him essential to the well being of that people. These he had an opportunity of communicating to several distinguished members of the Royal African Institution in London, and he had the satisfaction at that time to find that his recommendations were approved by the celebrated philanthropists, the Duke of Gloucester, William Wilberforce Thomas Clarkson, William Allen and others; and has since learned that the institution have so far acceded to his plans, as to make some special provision to carry them into effect. One of these objects was to keep up an intercourse with the Free people of colour in the United States, in the expectation that some persons of reputation would feel sufficiently interested to visit africa and Endeavour to promote habits of industry, sobriety, and frugality among the nations of that country.
These views having been communicated by your petitioner to the Free people of colour in Baltimore Philadelphia, New York and Boston, they with a zeal becoming so important a concern, have manifested a disposition to promote so laudable an undertaking; and several families whose characters promise usefulness, have come to a conclusion if proper ways could be opened, to go to Africa, in order to give their aid in promoting the object already adverted to. Your petitioner still animated with a sincere desire of making the knowledge he has acquired and the sacrifices he has already made more permanently useful in promoting the civilization of Africa solicits your aid so far as to grant permission that a vessel may be employed (if liberty can also be obtained from the British Government) between this country and Sierra Leone, to transport such persons and families as may be inclined to go as also, some articles of provision, together with implements of husbandry and machinery for some mechanic arts and to bring back such of the native productions of that country as may be wanted. For although pecuniary profit does not enter into caculation [sic] in the object in contemplation nor does it afford any very promising prospects yet without a little aid from the trifling commerce of that country the expence would fall too heavy on your petitioner, and those of his friends who feel disposed to patronize the undertaking. Your petitioner therefore craves the attention of congress to a concern which appears to him very important to a portion of his fellow creatures who have been long excluded from the common advantages of civilized life, and prays that they will afford him and his friends such aid as they in their wisdom may think best. With much respect I am Your assured Friend
Paul Cuffe
